Citation Nr: 1520470	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-20 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971, to include service in the Republic of Vietnam from October 1968 to October 1969.  He died in August 2006.  The appellant is the Veteran's widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the RO that denied service connection for the cause of the Veteran's death.  The appellant timely appealed.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  The Veteran died August [redacted], 2006.  The death certificate shows the immediate cause of death as liver failure.  Chronic obstructive pulmonary disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.

2.  During his lifetime, the Veteran was not service-connected for any disability.

3.  There is clear and unmistakable evidence that the Veteran's chronic bronchitis pre-existed active service; and that the increase, if any, in severity of his chronic bronchitis-i.e., a form of chronic obstructive pulmonary disease- during active service was due to its natural progression, and was transitory.

4.  A disability incurred or aggravated in service neither caused nor contributed substantially or materially to cause the Veteran's death.

 
CONCLUSION OF LAW

A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through a February 2009 letter, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claim, particularly, the Veteran's medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on the claim on appeal, because there is no disability rating to establish.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the appellant's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records and a certificate of death.  Records show that the RO attempted, on more than one occasion, to obtain authorization from the appellant for release of the Veteran's terminal hospital records.  The appellant responded, however, that these records were unavailable without a court order and at significant expense to her; and that the records are not pertinent to the outcome of the appeal.  As such, the appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  Additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claim on appeal.

II.  Service Connection for Cause of the Veteran's Death

Service connection is awarded for disability or death that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2014).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2014).

The Veteran died on August [redacted], 2006.  His death certificate reflects that the immediate cause of death was liver failure.  Chronic obstructive pulmonary disease was listed as a significant condition contributing to death, but not resulting in the underlying cause.
 
At the time of the Veteran's death, service connection was not in effect for any disability; and, consequently, no service-connected disabilities were listed on the death certificate as a contributing or underlying cause of the Veteran's death.  Moreover, there is no competent evidence showing a causal connection, or showing that a service-connected disability caused or was a material factor in the production of the Veteran's death.

Statements of the appellant in the claims file are to the effect that the Veteran had a consistent cough when he returned home from Vietnam; and that he was diagnosed with "smoker's bronchitis" in active service, which is a form of chronic obstructive pulmonary disease and a contributing factor in causing the Veteran's death.

The Board notes that the Veteran's Form DD 214 reflects receipt of the Vietnam Campaign Medal and the Vietnam Service Medal, and shows service in the Republic of Vietnam from October 1968 to October 1969.  Hence, the Veteran is presumed to have been exposed to herbicides in service.  See 38 U.S.C.A. § 1116(f) (West 2014).

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection for a disability or death is warranted for certain disorders:  Liver diseases and chronic obstructive pulmonary disease are not listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  Hence, entitlement to presumptive service connection for such disability or for cause of death is not warranted.

Moreover, the appellant is not shown to be competent to render an opinion as to the nature of the Veteran's chronic obstructive pulmonary disease at the time of death, or to relate the Veteran's in-service "smoker's bronchitis" as a contributing factor to the cause of his death.  In essence, the Board finds that the issue presented in this case is not one in which the appellant's lay contentions can serve to support an award of service connection for cause of death.  Rather, such determinations on this particular disability (chronic obstructive pulmonary disease) require medical expertise, as it is not observable by a lay person.

Here, probative evidence regarding the cause of the Veteran's death is the death certificate, which shows liver failure as the cause of death and shows chronic obstructive pulmonary disease as significantly contributing to the Veteran's demise.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, bronchiectasis and cirrhosis of the liver are each considered chronic under section 3.309.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  On a "Report of Medical History" completed by the Veteran in January 1968 at pre-induction, he reported pain or pressure in chest; chronic cough; chronic or frequent colds; and hay fever.  The Veteran also reported that he had been treated within the past five years for chest congestion.  The examiner at the time noted frequent colds, coughs, upper respiratory infections, recent chest plate negative, seasonal hay fever, and asthma as a child (self-diagnosed, no doctor ever seeing).  Induction examination in April 1968 revealed no defects other than decreased vision and chronic prostatitis. Thus, the presumption of soundness attached.  

In order to rebut the presumption of soundness at service entry, there must be (1) clear and unmistakable evidence showing that the disorder pre-existed service; and (2) clear and unmistakable evidence that the disorder was not aggravated by service, or clear and unmistakable evidence that any increase was due to the natural progress.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).  

In October 2011, a VA physician who is board-certified as a medical pulmonologist, reviewed the Veteran's claims file-including the service treatment records, induction and separation examinations, post-service treatment records, statements from the appellant and from the Veteran's son, and the death certificate.  

Specifically, the VA pulmonologist considered both the Veteran's complaints and the examiner's notations at the pre-induction examination; and noted that examination at induction revealed no abnormalities, and that chest X-rays were negative.  The VA pulmonologist found that the symptoms described by the Veteran as existing prior to active service clearly were typical and consistent with a diagnosis of chronic bronchitis.  This finding is corroborated by a March 1970 service treatment record, which indicates that the Veteran had bronchitis in April 1968 (i.e., at entry into active service), when treated for left-sided chest pain.

The VA pulmonologist further clarified that the diagnosis of chronic bronchitis existing prior to active service is also a form of chronic obstructive pulmonary disease; and that chronic obstructive pulmonary disease encompasses various conditions-but only if there is persistently obstructed lung function which does not return to normal over time.  Hence, the VA pulmonologist explained that not everyone with smoker's bronchitis, chronic bronchitis, chronic asthma, emphysema, bronchiectasis, and some other kind of occupational inhalant lung diseases will have chronic obstructive pulmonary disease.  The definitive proof of persistently obstructed lung function is by multiple pulmonary function testing over time.  In this regard, the VA pulmonologist found no evidence in the records of any pulmonary function testing performed by the Veteran. 

The VA pulmonologist also found that the three, isolated single visits for care over a three-year period of active service did not indicate a pattern of worsening or aggravation of the pre-existing chronic bronchitis beyond its natural progression in active service.  Here, service treatment records document a complaint of chronic cough with sputum in July 1969; and a diagnosis of bronchitis, as well as a recommendation that the Veteran discontinue smoking.  Records show that the Veteran again complained of pain in the left side of his chest of two weeks' duration in March 1970, and complained of cough with gray sputum.  In June 1970, the Veteran complained of a dull, precordial pain on awakening in the morning for a few days; and was diagnosed with smoker's bronchitis.

Moreover, on a "Report of Medical History" completed by the Veteran at the time of his separation examination in February 1971, he checked "no" in response to whether he ever had or now had asthma; shortness of breath; pain or pressure in chest; and chronic cough.  His separation examination in February 1971 revealed no defects or disability.  The VA pulmonologist did clarify, however, that chest X-rays frequently were normal, and that they neither confirm nor exclude a diagnosis of chronic obstructive pulmonary disease; and that the Veteran's separation examination in February 1971, being completely negative for chest symptoms or findings, was not unexpected.  Lastly, the VA pulmonologist noted that there was no evidence of treatment during the Veteran's last year of life, except for a single visit in July 2006 for a sinus infection.

With regard to whether there was evidence of aggravation during active service, the Veteran's son reported in January 2009 that the Veteran had nearly continuous complaints of persistent cough throughout his active service, which followed him throughout his life and became a significant contributing condition that led to the Veteran's death.  Specifically, during his active service, the Veteran's son noted that the Veteran had complained repeatedly of chronic cough, coughing up gray matter, and of chest and abdominal pains-each of which is a manifestation of chronic obstructive pulmonary disease.  Lastly, the Veteran's son noted that the Veteran had been hospitalized in May 2006 for severe anemia, which also is a condition found in patients with chronic obstructive pulmonary disease (medical citation omitted).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered. The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). A medical opinion that contains only data and conclusions is not entitled to any weight. "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the VA pulmonologist's opinion is persuasive and gives a reasoned discussion for the opinion of a pre-existing chronic bronchitis; and that the overall evidence does not clearly and unmistakably show aggravation during service, in order to rebut the presumption of soundness.  In essence, the VA pulmonologist's finding of no aggravation is based on service treatment records showing three isolated treatment visits during service and no defects or disability reported at separation.  The absence of treatment for a long period after service is evidence against a finding of aggravation.  Maxson v. West, 12 Vet App 453 (1999).  

Upon review of the record, the Board finds that there is credible evidence that the Veteran experienced symptoms of the pre-existing chronic bronchitis in service.  However, the Board further finds that the evidence shows that the symptoms were temporary and due to the natural progression of the disability.  Specifically, service treatment records reflect medical findings of no aggravation of any pre-existing condition at the time of the Veteran's separation examination in February 1971.  The VA pulmonologist reviewed the record and found that, medically speaking, there was no evidence of aggravation of chronic bronchitis during active service beyond the normal progression, based on the absence of persistently obstructed lung function.  Significantly, any increase in symptoms, as reported by the Veteran's son of a persistent cough during service, was transitory and represented no more than the natural progression of the disability.  The post-service records support these findings.

The Board is within its province to weigh the appellant's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and aggravation.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Here, the contentions by the Veteran's son that the Veteran had a persistent cough and other symptoms of chronic bronchitis during active service are contradicted by the Veteran's reported history at separation-specifically, in as much as the Veteran had checked "no" in response to whether he ever had or now had asthma, shortness of breath, pain or pressure in chest, or chronic cough.  The Board finds such evidence, made contemporaneous to service, to be more probative than statements made after the Veteran's death. 

Moreover, the VA pulmonologist has the medical knowledge to express a competent opinion, and, upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence of aggravation in active service; and no evidence of treatment during the Veteran's last year of life.  The opinion is accurate, is fully articulated, and contains sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the VA pulmonologist's opinion to be highly probative for resolving the matter on appeal.  


Under these circumstances, the presumption of soundness is rebutted; aggravation has not been demonstrated.  Hence, the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied. 


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


